Case 2:20-cv-07046-MWF-PJW Document 27 Filed 12/23/20 Page 1 of 5 Page ID #:155




     1   KING & SPALDING LLP
         ALBERT GIANG (SBN 224332)
     2    agiang@kslaw.com
         ARWEN R. JOHNSON (SBN 247583)
     3    arwen.johnson@kslaw.com
     4   633 West Fifth Street, Suite 1600
         Los Angeles, California 90071
     5   Telephone: (213) 443-4355
         Facsimile: (213) 443-4310
     6
       CALDWELL HAMMER LLP
     7
       JEFFREY M. HAMMER (SBN 264232)
     8   jhammer@caldwellhammer.com
       633 West Fifth Street, Suite 1710
     9 Los Angeles, California 90071
       Telephone: (213) 712-8078
    10

    11 Attorneys for Defendant
       AMERICAN INCOME LIFE
    12 INSURANCE COMPANY

    13                   IN THE UNITED STATES DISTRICT COURT
    14              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    15
       NATALIE BELL, GISELE                  Case No. 2:20-CV-07046-MWF- PJW
    16
       MOBLEY, ASHLY RAI, AND
    17 JOHN TURNER, individuals, on          DECLARATION OF JEFFREY M.
       behalf of themselves and all others   HAMMER
    18
       similarly situated,
                                             [Motion to Sever and Transfer the Eighth
    19                                       and Ninth Causes of Action; Motion to
                    Plaintiffs,
                                             Dismiss Non-California Based Claims;
    20                                       Motion to Compel Individual Arbitration
                    v.
                                             and Dismiss, or Alternatively Stay
    21                                       Action; Declaration of Kevin Donaldson
       AMERICAN INCOME LIFE
                                             with Exhibits and [Proposed] Order filed
    22 INSURANCE COMPANY, an                 concurrently herewith]
       Indiana Corporation, NATIONAL
    23 INCOME LIFE INSURANCE                 Hon. Michael W. Fitzgerald
       COMPANY; and Does 1-20.
                                             Courtroom 5A
    24
                    Defendants.
    25                                       Date: March 8, 2021
                                             Time: 10:00 a.m.
    26

    27

    28
                                                            Case No. 2:20-CV-07046-MWF-PJW
                                                      DECLARATION OF JEFFREY M. HAMMER
Case 2:20-cv-07046-MWF-PJW Document 27 Filed 12/23/20 Page 2 of 5 Page ID #:156




     1

     2                    DECLARATION OF JEFFREY M. HAMMER
     3         I, Jeffrey M. Hammer, declare as follows:
     4         1.      I am an attorney at the law firm of Caldwell Hammer LLP, counsel of
     5   record for Defendant American Income Life Insurance Company (“AIL”) in the
     6   above-captioned action. I am duly admitted to practice law and appear in the
     7
         courts of the State of California and this Court. I make this declaration based upon
     8
         personal knowledge and my review of files in this matter. I am familiar with the
     9
         contents of this declaration and could and would testify under oath to the facts set
    10
         forth herein if called to testify. I make this declaration in support of AIL’s
    11
         (1) Motion to Sever and Transfer Eighth and Ninth Causes of Action; (2) Motion
    12

    13
         to Dismiss Non-California Based Claims; and (3) Motion to Compel Individual

    14   Arbitration and Dismiss or, Alternatively, Stay Action (collectively, the

    15   “Motions”).
    16         2.      In addition to the above-captioned action, I have represented AIL in
    17   the matters of Deavan Berry, et al. v. American Income Life Insurance Co., Case
    18   No. 2:20-cv-0010-LPL (W.D. Pa.) (the “Berry Action”), Joh v. American Income
    19   Life Ins. Co., Case No. 3:18-cv-06364-TSH (N.D. Cal.) (the “Joh Action”), and
    20
         Audra Patterson v. American Income Life Insurance Co., et al., Case No. 4:19-cv-
    21
         918 (KGB) (E.D. Ark.) (the “Patterson Action”), since the original filing of each of
    22
         those actions. I have personal knowledge of the proceedings in the Berry, Joh, and
    23
         Patterson Actions and have personal knowledge of or have otherwise reviewed all
    24
         papers filed in those actions.
    25

    26
               3.      The Berry Action is a putative nationwide FLSA collective and class

    27   action that was filed against AIL by former insurance trainees and sales agents,

    28
                                                -2-               Case No. 2:20-CV-07046-MWF-PJW
                                                            DECLARATION OF JEFFREY M. HAMMER
Case 2:20-cv-07046-MWF-PJW Document 27 Filed 12/23/20 Page 3 of 5 Page ID #:157




     1   Deavan Berry and Benjamin Wechsler (the “Berry Plaintiffs”), in the Western
     2   District of Pennsylvania on January 23, 2020. Attached hereto as Exhibit A is a
     3   true and correct copy of the Berry Plaintiffs’ Complaint.
     4
               4.     After the initial filing of the Berry Action, six additional individuals
     5
         opted into the case at different times: Haley Wechsler, Christopher Ference,
     6
         Andrew Vento, Erin Rozeck, Deanna Kruck, and Joshua L. Miller.
     7
               5.     On December 19, 2019, Audra Patterson filed the Patterson Action in
     8
         the Eastern District of Arkansas. Attached hereto as Exhibit B is a true and
     9

    10
         correct copy of the Patterson Complaint.

    11         6.     On May 18, 2020, AIL filed a first Motion to Compel Individual

    12   Arbitration and Stay the Case as to Plaintiffs Deavan Berry and Benjamin
    13   Wechsler and Opt-in Plaintiffs Haley Wechsler, Deanna Kruck, and Christopher
    14   Ference in the Berry Action.
    15         7.     On June 23, 2020, AIL filed a second Motion to Compel Individual
    16   Arbitration and Stay the Case as to additional Opt-ins Andrew Vento and Erin
    17
         Rozeck in the Berry Action.
    18
               8.     On September 20, 2020, the Berry Court issued an order granting
    19
         AIL’s Motions to Compel as to the Berry Plaintiffs and all opt-ins. Attached
    20
         hereto as Exhibit C is a true and correct copy of the Court’s “Memorandum
    21
         Opinion.” In addition, attached hereto as Exhibit D is a true and correct copy of
    22

    23
         the Court’s order granting both Motions to Compel Arbitration filed by AIL and

    24   staying all further proceedings pending the outcome of arbitration.

    25         9.     On October 28, 2020, the Berry Court ordered the Berry Action
    26   closed, but expressly retained jurisdiction to consider any issue arising during the
    27   stay and noted that the order “shall not be considered a dismissal or disposition of
    28
                                                -3-               Case No. 2:20-CV-07046-MWF-PJW
                                                            DECLARATION OF JEFFREY M. HAMMER
Case 2:20-cv-07046-MWF-PJW Document 27 Filed 12/23/20 Page 4 of 5 Page ID #:158




     1   the action.” Attached hereto as Exhibit E is a true and correct copy of the Berry
     2   Court’s Order of October 28, 2020.
     3         10.    At or around 3:00 p.m. on November 17, 2020, I telephonically met
     4
         and conferred with Plaintiffs’ counsel, Kiley Grombacher. During this conference,
     5
         I informed Ms. Grombacher of AIL’s intention to file motions to (a) sever and
     6
         transfer Plaintiffs’ FLSA and non-California claims to the Western District of
     7
         Pennsylvania where the overlapping Berry Action was pending, (b) dismiss
     8
         Defendant National Income Life Insurance Company (“NILICO”), as well as
     9

    10
         Plaintiffs’ non-California based FLSA and state law claims for lack of personal

    11   jurisdiction; and (c) compel individual arbitration in accordance with the

    12   arbitration provisions signed by each of Plaintiffs Natalie Bell, Ashly Rai, Gisele
    13   Mobley, and John Turner. As to each of the Motions, I explained the facts and
    14   legal authority upon which they were based.
    15         11.    As a result of the Parties’ meet-and-confer efforts, Ms. Grombacher
    16   agreed to dismiss without prejudice New York Plaintiff John Turner, New York
    17
         Defendant NILICO, and all claims against Defendant NILICO. On December 18,
    18
         2020, Plaintiffs filed the parties’ Joint Stipulation for Dismissal Without Prejudice
    19
         of Defendant National Income Life Insurance Company and Plaintiff John Turner.
    20
         (ECF No. 23.) Beyond this voluntary dismissal, the Parties were unable to resolve
    21
         the issues raised in AIL’s Motions.
    22

    23
               12.    On August 21, 2020, the Joh Court issued its Order Granting

    24   Plaintiffs’ Motion for Preliminary Approval of a class-wide settlement of

    25   California wage-and-hour claims asserted in the Joh Action (the “Preliminary
    26   Approval Order”). A hearing on the Joh Plaintiffs’ Motion for Final Approval
    27   with respect to that Joh settlement is set for January 7, 2021.
    28
                                                -4-               Case No. 2:20-CV-07046-MWF-PJW
                                                            DECLARATION OF JEFFREY M. HAMMER
Case 2:20-cv-07046-MWF-PJW Document 27 Filed 12/23/20 Page 5 of 5 Page ID #:159




     1         I declare under the penalty of perjury of the laws of the United States of
     2   America that the foregoing is true and correct. Executed this 23rd day of
     3   December, 2020, in Pasadena, California.
     4

     5

     6                                                         Jeffrey M. Hammer

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                               -5-               Case No. 2:20-CV-07046-MWF-PJW
                                                           DECLARATION OF JEFFREY M. HAMMER
